Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the deposition marker of the claims as well the compression marker of claim 104, and  adaptor configured to position the device and camera, as recited in claim 67/68, must be shown or the feature(s) canceled from the claim(s). 
Examiner notes that figures 10C/D may be intending to show a deposition marker, but the figure is unlabeled and the specification does not have any numerical identifiers with respect to “Deposition marker.”  The compression marker is not able to be apprised from the drawings as well, wherein the drawings are largely unlabeled and the specification does not have a corresponding numerical identifier.  This is also the case with the claimed adaptor.  
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Claim Objections

Claim 69 and 70 are objected to because of the following informalities: The claims recites “the two plates” and “any of the plates” which is herein understood as the first and the second plates, however, such recitation does not have literal antecedent basis in the claims, which provides an opportunity for a lack of clarity to the scope to the claims.
Claim 104 is objected to because of the following informalities:  Claim 104 should be amended to recite “…wherein the device comprises a compression mark that has…” in order to provide a proper, complete sentence.  
Appropriate correction is required.










Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

1. adaptor configured to position the device and the camera relative to each other so that the camera…as in cl. 67/68

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

1.  Unclear from the disclosure, further clarification is required (see under 35 USC 112 b/2nd paragraph).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 65 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 65 recites the limitation "the at least one reagent".  There is insufficient antecedent basis for this limitation in the claim.
Herein, it appears that Applicant intends to positively introduce a further element of at least one reagent that is coated on at least one of the plates.  Appropriate correction is required.
Examiner further notes that the present recitation to “…at least one reagent coated on…” is missing the verb is.


Claims 67, 68, and 105-107 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As discussed above, the recitation “ an adaptor configured to position the device and the camera relative to each other so that the camera…” is interpreted under 35 USC 112 F/6th as an alternative-type “means for” recitation wherein the specification does not set forth the corresponding structure(s) and equivalents thereof for such an adaptor of the recited configuration.
Examiner notes pars. [0512,0517,0534,0539] as portions within the specification which generally discuss the adaptor, but the specification does not provide the structure(s) which makeup the adaptor, nor is the adaptor shown in the drawings.
Clarification is required.

Claims 68, 106, and 107 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 68 recites the limitation "the location of the sample deposition mark on the first plate".  There is insufficient antecedent basis for this limitation in the claim.
Initially, it is noted that base claim 56 provides for a deposition mark on either or both of the plates and not just particularly with the first plate.  
Further, the designation of “sample deposition mark” is not congruent with the language utilized in the base claim.  
Lastly, “the location” does not find basis as well.  Claim 56 recites in relevant part, “…mark that indicates an approximate location on the plate for...” which is drawn to a functionality and not a recitation that provides antecedent basis to a physical location of the deposition mark.
Applicant should amend the claims accordingly so as to parallel claim 56 or to further introduce that the deposition mark is structurally, positively provided with this location and with respect to the first plate.

Claim 70 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  



Claim 73 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 73 recites the limitation "after the external force".  There is insufficient antecedent basis for this limitation in the claim.
Clarification is required, wherein it is further noted that the claims are drawn to a device and not a method wherein applied processes are not attributed patentable weight.

Claim 81 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 81 recites the limitation "the first collection plate".  There is insufficient antecedent basis for this limitation in the claim.

Claim 84 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
The metes and bounds of the device of claim 84 are indefinitely defined as the claim merely provides a further, listed element to the device and it is unclear how the sealing film is relatively located within the device.

Claim 96 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 96 recites various broad ranges which include narrower ranges thereof by the recitation “…including intermediate values and ranges.” The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim 97 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 97 recites the broad recitation cellulose (and cellulose fibers from plants), and the claim also recites paper, wood pulp, cotton liner, cotton, cotton linter and wood fiber which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. ***Cloth and cloth rags also provide unclear broad genus terms that are also presented in narrower recitations within the claim’s listing, such as cotton, paper, cellulose, cellulose fibers from plans, cotton linter.
 Furthermore, the recitation of cellulose followed the recitation of cellulose from plants is an additional example of another broad recitation followed by a narrow limitation that falls within the broad recitation.  The claims provide improper rangers in multiple different levels as seen from the above.
Additionally, it is not clear what is meant by the separation sheet is selected from trees.  Here, it appears it may be Applicant’s intention to have the separation sheet by trees is not clearly understood in the context of an actual separation layer for assay plates.
The claim also includes the inadvertent language “Previously presentedspaper.”
Clarification is required.




Claim 105 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The location of the deposition mark is indefinitely defined as the present recitation in the claim is drawn to an incomplete sentence and is further dependent upon a conditional operation not afforded patentable weight in a device claim (“when the device positions the device and the camera…”)  It is also not understood what is meant by the device positioning the device as it is self-referencing.


Claim 105 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  

These listings should be deleted or amended to clearly provide the samples afforded.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 56, 65-67, 72, 73, 82-84, and 105 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Chou et al (US 2018/0202903), hereafter Chou.
substantially maintains the angle, which affords movement to the hinge after placing the plates in a second, angular position)wherein even a slight relative angular change between the plates by applying a given force on the hinge/plate to the movement and thus relative angular change between the plates .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 60, 63, 64, 68, 77-79, 101, 104, 106, and 107 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou in view of Demers (USPN 6,117,396).
Chou has been discussed above.
Chou further discloses imaging the sample with a camera and analyzing the sample by the image and analyzing by ELISA and other immunoassay applications (pars. [0149,0807,0855-0857,0881-0886,0924,0925], for example) (as in cls. 68, 77, 78).
With regards to claims 79, 106, Chou discloses applying sample containing an analyte as claimed (pars. [0003,0038,0089,0090,0521], for example).
With regards to claim 107, Chou discloses providing a sample as in those listed therein (par. [0107], for example).
With regard to claim 104, Chou does not specifically disclose a compression mark as claimed.

Chou discloses depositing the sample in the open configuration, but does not particularly disclose depositing the sample on the deposition mark/approximate location thereof as in claims 60 and 68.  
With regards to claims 63, 64, and 101, Chou does not specifically disclose that the deposition marker is shaped as set forth.

Demers discloses devices for delivering defined volume (abstract).  Demers discloses an aliquotting apparatus with liquid dispensing devices that is provided with an alignment detection mechanism, and wherein the alignment detection mechanism has 

It would have been obvious to one of ordinary skill in the art to utilize alignment markers on either or both of the first/second assay plates of Chou so as to provide for an alignment means to be used in connection with an automated alignment means and depositing the sample to the marker location/proximate location to particularly and selectively deliver the sample to assay plate reception portion(s) of interest as taught by Demers, or alternatively with respect to a visual indication for alignment for the aliquotting/deposition to the marked areas of the assay plate(s) in order to more easily and accurately deposit samples to the assay plate(s) to ensure a proper sample preparation procedure.  It is also well within the ordinary skill of the artisan to fashion the markers directly within the wells/cavities where sample is to be deposited as a likewise means for complementary alignment between the markers on the assay plate(s) and that of the alignment mechanism in the aliquotting system wherein one can have a direct correspondence just as readily as providing an adjacent correspondence wherein the well/cavity is registered with the proximate marker (and likewise readily 
Further, while Demers does not specifically disclose the shape of the marker as in cls. 63, 64, 101, Demers discloses markers such as mechanical and optical markers wherein it is seen as an obvious engineering design choice to one of ordinary skill in the art to utilize any shape of marker which can be read by a complementary alignment detection mechanism or recognized visually by a user for providing optical indicators for the sample deposition site(s) wherein the choosing of the shape is well within the ordinary skill of the artisan, and wherein such symbols provided in the claims are well-accustomed and common shapes.  This is further seen as an obvious design choice absent a showing of a criticality or unexpected results arising otherwise.
Additionally, as Demers discloses a complementary alignment mechanism and alignment features on an assay plate by way of various markers that may be visually identified or automatically identified and Chou is concerned with properly compressing the first and second plates when bringing the plates into the second, closed configuration, it would have been obvious to one of ordinary skill in the art to utilize a compression marker(s) on the assay plate (and thus at a predetermined position relative to the deposition mark) so as to provide a marker(s) to indicate point(s) of contact for the compression to take place between the plates as an additional measure for assuring proper compression and indicating points of contact therefor.  



Claims 69, 70, 85-91, 96, and 97 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou in view of Brown (USPN 6,037,168).
Chou has been discussed above.
Chou does not specifically disclose that the device further comprises a separation sheet, and of a thickness of 250microns or less, that is sandwiched between the two plates and in contact with the two plates, the separation plate has an extended portion that is not covered by any of the plates, and wherein the extended portion of the sheet is configured to facilitate a separation of the two plates as in claims 69 and 70.
Chou does not specifically disclose that the device further comprises a separation plate as recited in claims 85-91, 96, and 97.
Brown discloses a microbiological assembly comprising resealable closure means (abstract). As in cls. 69, 70, Brown discloses that the separation sheet sandwiched between and in contact with the cover 70 and the support 62 and has a thickness such as claimed (noting thicknesses at 10microns, 100microns, and values therebetween and above that coincide with the claimed thicknesses) (lines 27-34, col. 8, for example) wherein the separation sheet facilitates a separation of the two plate (fig. 6, for example).  As in cl. 85, Brown discloses that the device comprises a separation sheet comprising a flexible planar member 68 formed between a first and second plate,  comprising a non-porous material configured to prevent liquid, reagent, debris, or a combination thereof from permeating through the separation sheet (abstract; fig. 6, for example).  As in cls. 86-91, Brown further discloses that the separation sheet is removably attachable to the inner surface of at least one of the first and second plates and is configured to protectively enclose the sample contact area , and comprises a 
It would have been obvious to one of ordinary skill in the art to modify Chou to provide a separation sheet as particularly structured and arranged as in cls. 85-91, 96, and 97 such as taught by Brown wherein such a separation sheet provides a an easily resealable layer that is inert and that provides a leak-proof barrier between the upper plate and the lower assay plate while enclosing and protecting the retention well from contamination.
Further, while Brown does not explicitly disclose that the separation sheet has an extended portion (cl. 69) that is not covered by any of the plates, such a modification would have been an obvious design choice by one of ordinary skill in the art so as to provide further coverage to the separation sheet that affords additional protection to contamination to areas such as the marked printed portion of the support and extending beyond so as to aid in a user’s gripping and removing the adhesive when desired in an easier fashion that doesn’t require the cover to be first opened.  This is seen as an obvious to try analog and design choice of the separation sheet that affords a .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hall et al. (USPN 4,022,521) discloses a microscope slide with upper and lower configurable plates and including spacer elements therebetween, which is considered relevant to Applicant’s field of endeavor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914. The examiner can normally be reached M-F 930-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/NEIL N TURK/Primary Examiner, Art Unit 1798